internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-125576-01 date date in re legend distributing controlled shareholder a shareholder b business a business b business c date a dear this is in response to a letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction the information submitted in the request and in subsequent correspondence is summarized below distributing is a domestic_corporation that made a subchapter_s_election on date a shareholder a and shareholder b each own of the outstanding_stock of distributing which has a single class of voting common_stock outstanding distributing is engaged in business a business b and business c plr-125576-01 financial information received indicates that each of business a business b and business c had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years a separation of distributing is proposed to resolve irreconcilable shareholder disagreements over the management and direction of business a business b and business c parting ways and operating independently of each other will allow distributing and controlled to operate without management strife or conflict and thus more efficiently and effectively it is intended that after the distribution shareholder a will own percent of the outstanding_stock of distributing and shareholder b will own percent of the outstanding_stock of controlled accordingly distributing proposes the following transaction i distributing will form controlled as a wholly owned subsidiary distributing will transfer a portion of the assets of business a and business b to controlled solely in exchange for shares of controlled voting common_stock and the assumption of controlled liabilities ii distributing will retain the assets and operations of business c iii distributing will distribute all of its controlled stock to shareholder b in exchange for all of shareholder b’s distributing stock the taxpayer has made the following representations with respect to the proposed transaction a b c d the fair_market_value of the controlled stock and other consideration to be received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder b in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction plr-125576-01 e f g h i j k l the distribution of the stock of controlled is carried out for the following corporate business_purpose disagreements between the existing shareholders adversely affect the business parting ways and operating independently of each other will allow distributing and controlled to operate without management strife or conflict and thus more efficiently and effectively the distribution of the stock of controlled is motivated in whole or substantial part by these business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and fair market values of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n distributing neither accumulated its receivables nor made extraordinary plr-125576-01 payment of its payables in anticipation of the transaction o p q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of a portion of the assets associated with business a and business b solely in exchange for all of the outstanding controlled stock and the assumption_of_liabilities associated with business a and business b followed by the distribution of all of the controlled stock to shareholder b in exchange for the stock in distributing will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its transfer of the assets to controlled in exchange for stock and controlled’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets of distributing in exchange for the stock of controlled and the assumption_of_liabilities sec_1032 the basis in the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction b the holding_period of the distributing assets to be received by controlled plr-125576-01 will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder b upon the receipt of the stock of controlled in exchange for the distributing stock sec_355 the holding_period of the controlled stock received by shareholder b will include the holding_period of the distributing stock surrendered in the exchange provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no gain_or_loss will be recognized to distributing upon the distribution of its stock in controlled to shareholder b sec_361 the basis of the controlled stock in the hands of shareholder b will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 distributing’s momentary ownership of stock of controlled as a part of a reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its taxable_year under sec_1361 therefore assuming controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make an s_corporation_election under sec_1362 for its taxable_year no opinion is expressed about the tax treatment of the transaction under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning whether distributing or controlled is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated plr-125576-01 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to president of in and to of in sincerely yours john moriarty assistant to the branch chief branch office of the associate chief_counsel corporate
